     Case 2:19-cv-00252-JAD-VCF Document 35 Filed 07/07/20 Page 1 of 3



 1   Matthew C. Addison (NSBN 4201)
     Philip M. Mannelly (NSBN 14236)
 2   McDonald Carano LLP
     100 West Liberty Street, 10th Floor
 3   Reno, NV 89501
     (775) 788-2000
 4   maddison@mcdonaldcarano.com
     ahosmerhenner@mcdonaldcarano.com
 5   pmannelly@mcdonaldcarano.com

 6   Attorneys for Defendants

 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10   BOARD OF TRUSTEES OF THE PAINTERS Case No.: 2:19-cv-00252-JAD-VCF
     AND FLOORCOVERERS JOINT
11   COMMITTEE, et al.,

12                     Plaintiffs,                     AMENDED STIPULATION AND ORDER
                                                       FOR EXTENSIONS OF TIME
13   v.                                                REGARDING BRIEFING SCHEDULES
                                                       ON MOTIONS FOR SUMMARY
14   OLYMPUS AND ASSOCIATES, INC. dba                  JUDGMENT
     OLYMPUS PAINTING & SANDBLASTING,                        [First Request]
15   et al.,

16                     Defendants.

17

18          Pursuant to Federal Rule of Civil Procedure 56 and Local Rule IA 6-1 and LR 7-2,

19   Defendants Olympus and Associates, Inc. dba Olympus Painting & Sandblasting, a Nevada

20   corporation (“Olympus”), George Tsiopos (“G. Tsiopos”), Lazarus Tsiopos (“L. Tsiopos”), and

21   Great American Insurance Company, an Ohio Corporation (“Great American”) (collectively

22   “Defendants”), and the Plaintiffs, the Board of Trustees of the Painters and Floorcoverers Joint

23   Committee, et al. (“Plaintiffs” or “Trusts”), each acting by and through their undersigned

24   counsel, hereby stipulate and agree as follows:

25          1.      On June 15, 2020, Plaintiffs filed and served Plaintiffs’ Motion for Summary

26   Judgment (“Plaintiffs’ Motion”) [ECF No. 30].

27   ///

28   ///
     Case 2:19-cv-00252-JAD-VCF Document 35 Filed 07/07/20 Page 2 of 3



 1           2.     On June 15, 2020, Defendants filed and served Defendants’ Motion for Summary

 2   Judgment for Failure to Disclose Damages Expert (“Defendants’ Motion”) [ECF No. 31].

 3           3.     The current deadline for Plaintiffs to file and serve a response to Defendants’

 4   Motion is July 6, 2020.

 5           4.     The current deadline for Defendants to file and serve a response to Plaintiffs’

 6   Motion is July 6, 2020.

 7           5.     The Parties have reached an agreement on deadlines for their respective

 8   responses and replies to Plaintiffs’ Motion and Defendants’ Motion.

 9           6.     This Stipulation and the Parties’ request for an Order consistent with the

10   deadlines set forth in this Stipulation are made in good faith and not for a dilatory reason or to

11   cause undue delay.

12           7.     The Parties respectfully request the extensions identified herein due to the

13   voluminous nature of Plaintiffs’ Motion and related exhibits as well as pre-existing unavoidable

14   scheduling conflicts that hinder the Parties’ ability to fully research, analyze, and address the

15   issues identified in the moving papers absent such extensions.

16           NOW, THEREFORE, the Parties stipulate as hereinafter set forth and respectfully

17   request that the Court enter an Order approving this Stipulation as follows:

18           1.     Plaintiffs’ response to Defendants’ Motion shall be due on or before July 13,

19   2020.

20           2.     Defendants’ response to Plaintiffs’ Motion shall be due on or before July 13,

21   2020.

22           3.     Plaintiffs’ reply to Defendants’ response shall be due on or before August 14,

23   2020.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                     2
     Case 2:19-cv-00252-JAD-VCF Document 35 Filed 07/07/20 Page 3 of 3



 1           4.      Defendants’ reply to Plaintiffs’ response shall be due on or before August 14,

 2   2020.

 3   CHRISTENSEN JAMES & MARTIN, CHTD. MCDONALD CARANO, LLP

 4   Dated: July 6, 2020                                    Dated: July 6, 2020

 5   By: /s/ Wesley J. Smith                                By: /s/ Philip M. Mannelly
     Wesley J. Smith, Esq. (NSBN 11871)                     Matthew C. Addison (NSBN 4201)
 6   Kevin B. Christensen, Esq. (NSBN 175)                  Philip M. Mannelly (NSBN 14236)
     Kevin B. Archibald, Esq. (NSBN 13817)                  100 W. Liberty St., 10th Fl.
 7   7440 W. Sahara Avenue                                  Reno, Nevada 89501
     Las Vegas, Nevada 89117                                Phone: (775) 788-2000
 8   Phone: (702) 255-1718                                  maddison@mcdonaldcarano.com
     wes@cjmlv.com                                          ahosmerhenner@mcdonaldcarano.com
 9   kbc@cjmlv.com                                          pmannelly@mcdonaldcarano.com
     kba@cjmlv.com
10                                                          Attorneys for Defendants
     Attorneys for Plaintiffs
11

12                                                  ORDER

13           Based on the parties’ Stipulation [ECF No. 34], and good cause appearing, IT IS HEREBY

14   ORDERED that the briefing deadlines for the pending motions for summary judgment are

15   established as identified in the parties’ Stipulation and herein above.

16

17
                                                     U.S. District Judge Jennifer A. Dorsey
18

19                                                   Dated:     7/7/2020

20

21   Submitted By:

22   McDONALD CARANO LLP
23

24   By: /s/ Philip M. Mannelly
          Matthew C. Addison (NSBN 4201)
25        Philip M. Mannelly (NSBN 14236)
          100 West Liberty Street, 10th Floor
26
          Reno, Nevada 89501
27        Attorneys for Defendants

28


                                                        3
